Citation Nr: 0123495	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  94-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from February 1980 to December 
1980.  

This appeal was originally before the Board of Veterans 
Appeals (Board) on appeal from an August 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
In a decision dated December 31, 1997, the Board held that 
entitlement had not been established and the appeal was 
denied.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a joint motion dated in January 2001, the Secretary of 
Veterans Affairs and the veteran's attorney requested that 
the December 1997 Board decision be vacated and that the case 
be remanded to the Board for readjudication consistent with 
the contents of the motion.  In an order dated January 19, 
2001, the Court vacated the Board decision and remanded the 
case for further consideration.  The case is currently before 
the Board to consider the Court's order and take appropriate 
action.  

The veteran has designated the Minnesota Department of 
Veterans Affairs to be his representative in matters before 
VA.  See the VA Form 21-22 which was executed in November 
1993.  The veteran has moved from Minnesota to California 
during the pendency of the appeal.  He was represented by a 
private attorney before the Court, but that attorney's office 
advised the Board in July 2001 that the attorney will not be 
representing the veteran in his appeal before the VA.  The 
current agency of original jurisdiction, the VA Regional 
Office in San Diego, California (the RO) should if requested 
provide the veteran with reasonable assistance in obtaining 
representation before VA.  

By a rating decision of February 2001, the San Diego RO 
denied additional claims of entitlement to service connection 
for tinnitus and post-traumatic stress disorder.  The veteran 
was notified of the decision.  To the Board's knowledge, he 
has not disagreed with that decision.  The only issue 
currently on appeal is entitlement to service connection for 
bilateral hearing loss.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C. § 7105, the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process].


REMAND

The veteran contends, in essence, that his hearing became 
impaired after having been exposed to the noise of gunfire in 
service during his military training and that he believes 
that he had a hearing loss documented upon separation from 
service.  

In the January 2001 joint motion, it was noted that there had 
been a change in the law brought about by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Veterans Claims Assistance Act of 2000 (VCAA) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.    

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) [to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000.  Among other things, the regulations 
provide that VA will provide a medical examination or obtain 
a medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but: (a) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (b) establishes that the 
veteran suffered an event, injury or disease in service; and
(c) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  66 
Fed. Reg. 45631 (August 29, 2001).

According to the January 2001 joint motion for remand as 
adopted by the Court,  further action is necessary under the 
VCAA.  See the joint motion for remand, page 2.  In 
particular, VA is instructed to provide adequate notice and 
to provide the veteran with a medical examination.

As noted in the joint motion for remand, the veteran's 
address has changed several times since he has filed his 
claim.  He failed to report for examination scheduled by VA 
in January 1997.  He has also failed to report for scheduled 
hearings, including for travel board hearings scheduled at 
the RO in August 1996 and in July 1997.  In addition to 
utilizing various addresses he has furnished in Minnesota, 
Nevada and California in attempts to contact the veteran, the 
RO utilized the alternative method of leaving messages on the 
veteran's pager, but again no response was received.  

The most recent evidence regarding a method of contacting the 
veteran is a Report of Contact, VA Form 119, dated in April 
2001, which reflects that an individual who was contacted in 
California reported the veteran's current address as being in 
San Marcos, California.  

The Board is implementing this remand order to comply with 
the Court's order in providing the veteran with every 
administrative opportunity regarding his claim.  However, the 
veteran should be aware that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655 (2000).  See also  
38 C.F.R. § 3.158 (2000). 

The Board wishes to make it clear that the veteran has a 
responsibility to cooperate with VA in this matter. The Court 
has held that "[t]he duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Further, the Court has stated that: "In the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of VA to turn up heaven and earth to 
find him."  Hyson v. Brown, 5 Vet. App. 262, 265.  

This case is therefore REMANDED to the RO for the following 
actions:

1.  The veteran should be contacted at 
his most recently reported address and 
informed of his options regarding 
representation.  The RO should also 
request that the veteran identify all 
sources of post service treatment for 
bilateral hearing loss.  The RO should 
then attempt to obtain pertinent 
documents not currently on file.  

2.  Thereafter, the veteran should be 
scheduled for an examination to identify 
the nature and etiology of any current 
hearing loss.  The veteran should be 
advised that under 38 C.F.R. § 3.655, if 
he does not report for the examination, 
the claim shall be rated based on the 
evidence of record.  The primary purpose 
of the examination is to obtain an 
opinion as to whether it is at least as 
likely as not that any current hearing 
loss found has its origin in service or 
is otherwise related to service.  The 
veteran's VA claims folder should be made 
available to the examining physician for 
review. The report of this examination 
should be associated with the veteran's 
VA claims folder.    

3.  Following completion of the above 
actions, the RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and the 
implementing regulation is completed, 
paying particular attention to the 
contents of the January 2001 joint motion 
for remand, which has been associated 
with the veteran's VA claims folder.  The 
RO should then readjudicate the veteran's 
claim.  If the determination is 
unfavorable, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
should be afforded a reasonable 
opportunity to respond.  

The case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the disposition warranted in this case pending completion 
of the requested action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  



CONTINUED ON NEXT PAGE


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

